 

Exhibit 10.11

      AMERICAN TECHNOLOGY CORPORATION 2005 EQUITY INCENTIVE PLAN   FORM:   STOCK
OPTION AGREEMENT   APPROVED BY:   COMPENSATION COMMITTEE   VERSION:   AUGUST
2005

AMERICAN TECHNOLOGY CORPORATION
2005 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

                                Unless otherwise defined herein, the terms
defined in the American Technology Corporation 2005 Equity Incentive Plan shall
have the same defined meanings in this Option Agreement.

I.              NOTICE OF STOCK OPTION GRANT.

                You have been granted an option to purchase Common Stock,
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:

  Name of Optionee:            Total Number of Shares Granted:           Type of
Option: _____ Incentive Stock Option           _____ Nonstatutory Stock Option  
      Exercise Price per Share: $         Grant Date:            
Vesting Commencement Date:           Vesting Schedule: This option may be
exercised, in whole or in part, in accordance with the following schedule:      
    [[___]% of the Shares subject to the option shall vest [__] months after the
Vesting Commencement Date, and [__]% of the Shares subject to the option shall
vest each [year/quarter/month] thereafter, subject to the optionee continuing to
be a Service Provider on such dates.]         Termination Period: This option
may be exercised for thirty (30) days after the optionee ceases to be a Service
Provider. The Administrator determines when the optionee incurs a Termination of
Service for this purpose. Upon the death or Total and Permanent Disability of
the optionee, this option may be exercised for 12 months after the optionee
ceases to be a Service Provider. In no event shall this option be exercised
later than the Term/Expiration Date provided for below. These time periods may
be extended as set forth in Section II.I and II.J below.         Term/Expiration
Date:        



--------------------------------------------------------------------------------





II.            AGREEMENT.

                A.             Grant of Option. The Administrator hereby grants
to the optionee named in the Notice of Stock Option Grant attached as Part I of
this Option Agreement (the “Optionee”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Stock Option Grant, at the
exercise price per Share set forth in the Notice of Stock Option Grant (the
“Exercise Price”), subject to the terms and conditions of this Option Agreement
and the Plan. This Option is intended to be an Incentive Stock Option (“ISO”) or
a Nonstatutory Stock Option (“NSO”), as provided in the Notice of Stock Option
Grant.

                B.             Exercise of Option.

                                1.             Vesting/Right to Exercise. This
Option is exercisable during its term in accordance with the Vesting Schedule
set forth in the Notice of Stock Option Grant, this Option Agreement and the
applicable provisions of the Plan. This Option will in no event become
exercisable for additional Shares after a Termination of Service for any reason.
Notwithstanding the foregoing, this Option becomes exercisable in full if the
Company is subject to a Change in Control before the Optionee’s Termination of
Service, and the Optionee is subject to an Involuntary Termination (defined
below) in anticipation of or within 24 months after the Change in Control. For
purposes of this Option, the term “Change in Control” shall not include any
underwritten public offering of Shares registered under the Securities Act of
1933, as amended (the “Securities Act”). This Option may also become exercisable
in accordance with Section II.J. below.

                                              The term “Involuntary Termination”
shall mean the Optionee’s Termination of Service by reason of: (i) the
involuntary discharge of the Optionee by the Company (or the Affiliate employing
him or her) for reasons other than Cause (defined below), death or Total and
Permanent Disability; or (ii) the voluntary resignation of the Optionee
following (A) a material adverse change in his or her title, stature, authority
or responsibilities with the Company (or the Affiliate employing him or her),
(B) a material reduction in his or her base salary or annual bonus opportunity
or (C) receipt of notice that his or her principal workplace will be relocated
by more than 50 miles. The term “Cause” shall mean (1) the Optionee’s theft,
dishonesty, or falsification of any documents or records of the Company or any
Affiliate; (2) the Optionee’s improper use or disclosure of confidential or
proprietary information of the Company or any Affiliate that results or will
result in material harm to the Company or any Affiliate; (3) any action by the
Optionee which has a detrimental effect on the reputation or business of the
Company or any Affiliate; (4) the Optionee’s failure or inability to perform any
reasonable assigned duties after written notice from the Company or an
Affiliate, and a reasonable opportunity to cure, such failure or inability; (5)
any material breach by the Optionee of any employment or service agreement
between the Optionee and the Company or an Affiliate, which breach is not cured
pursuant to the terms of such agreement; (6) the Optionee’s conviction
(including any plea of guilty or nolo contendere) of any criminal act which
impairs the Optionee’s ability to perform his or her duties with the Company or
an Affiliate; or (7) violation of a material Company policy.

-2-

--------------------------------------------------------------------------------





                                2.              Method of Exercise. This Option
is exercisable by delivering to the Administrator a fully executed “Exercise
Notice” or by any other method approved by the Administrator. The Exercise
Notice shall provide that the Optionee is electing to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Administrator. The Exercise Notice shall be accompanied by
payment of the full aggregate Exercise Price as to all Exercised Shares. This
Option shall be deemed to be exercised upon receipt by the Administrator of such
fully executed Exercise Notice accompanied by such aggregate Exercise Price. The
Optionee is responsible for filing any reports of remittance or other foreign
exchange filings required in order to pay the Exercise Price.

                C.             Limitation on Exercise. The grant of this Option
and the issuance of Shares upon exercise of this Option is subject to compliance
with all Applicable Laws. This Option may not be exercised if the issuance of
Shares upon exercise would constitute a violation of any Applicable Laws. In
addition, this Option may not be exercised unless (i) a registration statement
under the Securities Act is in effect at the time of exercise of this Option
with respect to the Shares or (ii) in the opinion of legal counsel to the
Company, the Shares issuable upon exercise of this Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION
MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY,
THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. As a condition to the exercise of this Option, the Company may
require the Optionee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company. Any shares which are issued will be “restricted securities” as that
term is defined in Rule 144 under the Securities Act, and will bear an
appropriate restrictive legend, unless they are registered under the Securities
Act. The Company is under no obligation to register the Shares issuable upon
exercise of this Option.

                D.             Method of Payment. Payment of the aggregate
Exercise Price shall be by any of the following methods; provided, however, the
payment shall be in strict compliance with all procedures established by the
Administrator:

                                1.              cash;

                                2.              check or wire transfer;

                                3.              subject to any conditions or
limitations established by the Administrator, other Shares which (i) in the case
of Shares acquired upon the exercise of an option, have been owned by the
Optionee for more than six months on the date of surrender or attestation and
(ii) have a Fair Market Value on the date of surrender or attestation equal to
the aggregate Exercise Price;

-3-

--------------------------------------------------------------------------------





                                4.              consideration received by the
Company under a broker-assisted sale and remittance program acceptable to the
Administrator (Officers and Directors shall not be permitted to use this
procedure if this procedure would violate Section 402 of the Sarbanes-Oxley Act
of 2002, as amended); or

                                5.              any combination of the foregoing
methods of payment.

                E.              Leave of Absence. The Optionee shall not incur a
Termination of Service when the Optionee goes on a military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by the Company
(or Affiliate employing him or her) in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. However, the
Optionee incurs a Termination of Service when the approved leave ends, unless
the Optionee immediately returns to active work.

                                  For purposes of ISOs, no leave of absence may
exceed three months, unless reemployment upon expiration of such leave is
provided by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company (or Affiliate employing him or her) is not so
provided by statute or contract, the Optionee shall be deemed to have incurred a
Termination of Service on the first day immediately following such three month
period of leave for ISO purposes and this Option shall cease to be treated as an
ISO and shall terminate upon the expiration of the three month period following
the date the employment relationship is deemed terminated.

-4-

--------------------------------------------------------------------------------





                F.              Non-Transferability of Option. This Option may
not be transferred in any manner otherwise than by will or by the laws of
descent and distribution and may be exercised during the lifetime of the
Optionee only by the Optionee. The terms of this Option Agreement and the Plan
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee. This Option may not be assigned, pledged or
hypothecated by the Optionee whether by operation of law or otherwise, and is
not subject to execution, attachment or similar process. Notwithstanding the
foregoing, if this Option is designated as a Nonstatutory Stock Option, the
Administrator may, in its sole discretion, (i) allow the Optionee to transfer
this Option as permitted by Rule 701, or (ii) if the issuance and sale of
securities under the Plan does not require qualification under the California
Corporate Securities Law of 1968, allow the Optionee to transfer this Option as
a gift to one or more family members. For purposes of this Option Agreement,
“family member” means a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any individual sharing the Optionee’s
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which the Optionee or one or more of these persons control the management of
assets, and any entity in which the Optionee or one or more of these persons own
more than 50% of the voting interest.

                G.             Term of Option. This Option may be exercised only
within the term set out in the Notice of Stock Option Grant, and may be
exercised during such term only in accordance with this Option Agreement and the
Plan.

                H.            Tax Obligations.

                                1.              Withholding Taxes. The Optionee
agrees to make appropriate arrangements with the Administrator for the
satisfaction of all applicable Federal, state, local, and foreign income taxes,
employment tax, and any other taxes that are due as a result of the Option
exercise. With the Administrator’s consent, these arrangements may include
withholding Shares that otherwise would be issued to the Optionee pursuant to
the exercise of this Option. The Optionee acknowledges and agrees that the
Company may refuse to honor the exercise and refuse to deliver Shares if such
withholding amounts are not delivered at the time of exercise.

                                2.              Notice of Disqualifying
Disposition of ISO Shares. If the Option is an ISO, and if the Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to the exercise of the
ISO on or before the later of (i) the date two years after the Grant Date, or
(ii) the date one year after the date of exercise, the Optionee shall
immediately notify the Administrator in writing of such disposition. The
Optionee agrees that the Optionee may be subject to income tax withholding by
the Company on the compensation income recognized by the Optionee.

                I.              Extension if the Optionee Subject to Section
16(b). If a sale within the applicable Termination Period set forth in Section I
of Shares acquired upon the exercise of this Option would subject the Optionee
to suit under Section 16(b) of the Exchange Act, this Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s Termination of Service, or (iii) the Expiration Date.

-5-

--------------------------------------------------------------------------------



     

 

                J.              Special Termination Period. The Company has
established an Insider Trading Policy (as such policy shall be amended from time
to time, the “Policy”) relative to trading while in possession of material,
undisclosed information. Under the Policy, officers, directors, employees and
consultants of the Company and its subsidiaries are prohibited from trading in
securities of the Company during certain “Blackout Periods” as described in the
Policy. If (i) the last day of the Termination Period set forth in Section I is
during such a Blackout Period, or (ii) exercise of the Option on the last day of
the Termination Period set forth in Section I is prevented by operation of
Section II.C above, then this Option shall automatically remain exercisable
until fourteen (14) days after the date that the Company gives notice to the
Optionee that there is no longer in effect a Blackout Period applicable to the
Optionee (if sale of Shares was prevented by clause (i) above) and/or that the
Option is exercisable (if exercise was prevented by clause (ii) above).
Notwithstanding the provisions of this Section II.J, in no event may this Option
by exercised after the Expiration Date.

                K.            Change in Control. In the event of a Change in
Control prior to the Optionee’s Termination of Service, the Option will be
assumed or an equivalent option or right substituted by the successor
corporation or a parent or subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Option,
the Optionee will fully vest in and have the right to exercise the Option. In
addition, if the Option becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a Change in Control, the
Administrator will notify the Optionee in writing or electronically that the
Option will be fully vested and exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option will terminate upon the
expiration of such period.

-6-

--------------------------------------------------------------------------------



 

                L.             Restrictions on Resale. The Optionee agrees not
to sell any Shares at a time when Applicable Law, Company policies or an
agreement between the Company and its underwriters prohibit a sale. This
restriction shall apply as long as the Optionee is a Service Provider and for
such period of time after the Optionee’s Termination of Service as the
Administrator may specify.

                M.            Lock-Up Agreement. The Optionee hereby agrees that
in connection with any underwritten public offering of Shares made by the
Company pursuant to a registration statement filed under the Securities Act, the
Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant any
option to purchase or make any short sale of, or otherwise dispose of any Shares
(including but not limited to Shares subject to this Option) or any rights to
acquire Shares of the Company for such period of time beginning on the date of
filing of such registration statement with the Securities and Exchange
Commission and ending at the time as may be established by the underwriters for
such public offering; provided, however, that such period of time shall end not
later than one hundred eighty (180) days from the effective date of such
registration statement. The foregoing limitation shall not apply to shares
registered for sale in such public offering.

                N.            Entire Agreement; Governing Law. This Option
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee. This
Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of California.

                O.            NO GUARANTEE OF CONTINUED SERVICE. THE OPTIONEE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION
OR PURCHASING SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT THIS OPTION AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

                                By the Optionee’s signature and the signature of
the Company’s representative below, the Optionee and the Company agree that this
Option is granted under and governed by the terms and conditions of this Option
Agreement and the Plan. The Optionee has reviewed this Option Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Option Agreement and fully understands all provisions of
this Option Agreement and the Plan. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to this Option Agreement and the Plan.

-7-

--------------------------------------------------------------------------------





                                The Optionee further agrees that the Company may
deliver by email all documents relating to the Plan or this Option (including,
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements). The Optionee also agrees that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.

                                By executing this Stock Option Agreement, the
Optionee hereby warrants and represents that it is acquiring this Option for its
own account and that it has no intention of distributing, transferring or
selling all or any part of this Option except in accordance with the terms of
this Stock Option Agreement and Section 25102(f) of the California Corporations
Code. The Optionee also hereby warrants and represents that it has either (i)
preexisting personal or business relationships with the Company or any of its
officers, directors or controlling persons, or (ii) the capacity to protect its
own interests in connection with the grant of this Option by virtue of its
business or financial expertise, or that of any of its professional advisors who
are unaffiliated with and who are not compensated by the Company or any of its
Affiliates, directly or indirectly.

OPTIONEE:    AMERICAN TECHNOLOGY CORPORATION               Signature   By      
    Print Name   Title           Residence Address              

-8-

--------------------------------------------------------------------------------

